Citation Nr: 0301871	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  96-39 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include degenerative disc disease of the lumbar 
spine.

2.  Entitlement to service connection for a bilateral leg 
disorder, to include peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to December 
1952.

This case came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1998 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).  In the decision, the RO denied 
service connection for a low back disorder and a leg 
condition.

In a November 2000 decision, the Board confirmed the denial 
of service connection for a low back disorder and a 
disability of the lower extremities.  The veteran appealed 
the decision to The United States Court of Appeals for 
Veterans Claims (the Court).  The Secretary and the veteran 
(the parties) filed a joint motion for remand, which the 
Court granted in March 2001.  In the joint motion for remand, 
the parties noted that enactment of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (VCAA) had occurred and that these claims must 
be remanded for readjudication under the new law, citing to 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  The case 
was then returned to the Board for further appellate review 
consistent with the joint motion.

The Board remanded the issues to the RO in September 2001.  
The requested development has since been completed, and the 
case is now before the Board for further appellate review.  





FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The preponderance of the evidence shows that a chronic 
low back disorder was not present during service, arthritis 
of the spine was not manifested within a year after service, 
and the veteran's current low back disorder, to include 
degenerative disc disease of the lumbar spine, did not 
develop as a result of any incident during service.

3.  The preponderance of the evidence shows that a bilateral 
leg disorder, to include peripheral neuropathy, was not 
present during service, was not manifested within a year 
after service, and the veteran's current bilateral leg 
disorder, to include peripheral neuropathy, did not develop 
as a result of any incident during service.


CONCLUSIONS OF LAW

1.  A low back disorder, to include degenerative disc disease 
of the lumbar spine, was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1154 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2002).

2.  A bilateral leg disorder, to include peripheral 
neuropathy, was not incurred in or aggravated by service, and 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.304, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  The Act is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The new law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the VA with respect 
to the duty to assist claimants in the development of their 
claims.  First, the VA has a duty to notify the claimant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(now codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The communications, such as a letter dated in April 2002, 
provided the veteran with a specific explanation of the type 
of evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The SOC and SSOCs contained a discussion of the 
evidence which is of record, and the RO supplied the veteran 
with the applicable regulations in the SOC and SSOCs.  The 
basic elements for establishing service connection have 
remained unchanged despite the change in the law with respect 
to duty to assist and notification requirements.  The VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The veteran was afforded a VA examination which 
included an opinion regarding the etiology of his current 
back and leg disorders.  The RO has obtained all relevant 
evidence identified by the veteran.  The record includes his 
service medical records and post service treatment records.  
Records from the Social Security Administration have also 
been obtained.  The veteran has had a hearing.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Law and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disease such as 
arthritis or an organic disease of the neurological system is 
manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
``Chronic.''  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d).

III.  Background Information and Analysis

The veteran contends that service connection should be 
granted for the claimed disorders because his back and legs 
were injured during combat.  He testified in support of his 
claim during a hearing held at the RO in April 1999.  He 
stated that during combat he fell in a hole and injured his 
back.  He said that he had discomfort ever since that injury.   

The Board has noted that the veteran's service medical 
records reflect that he sustained a wound in combat.  A 
service medical record dated in October 1951 shows that the 
diagnosis was wound, missile, shell fragment, perforating 
right chest; entry: fourth right anterior intercostal space; 
exit: level of the right seventh posterior intercostal space, 
no artery or nerve involvement, incurred 1200, 13 Oct 51 near 
Chupori, North Korea; WIA, by enemy mortar fire.  He has 
already been granted service connection for the residuals of 
that injury.  

The veteran's service medical records do not contain any 
records of treatment for a back disorder or a leg disorder.  
The report of a medical history given by the veteran in 
December 1952 for the purpose of the veteran's separation 
from service does not contain any mention of a back disorder 
or a disorder of the legs.  The report of a medical 
examination conducted at that time shows that clinical 
evaluation of the spine and lower extremities was normal.  He 
specially denied lameness.  Although he checked a box 
indicating a history of foot trouble, no further details were 
noted.  Thus, the veteran's service medical records are 
completely negative for a diagnosis of a chronic back or leg 
disorder, and it was noted that he had no spine or lower 
extremity disorder on separation exam. 

There is also no evidence that arthritis of the spine or legs 
was manifested within a year after separation from service.  
The veteran filed his original claim for disability 
compensation with the VA in June 1954, but he did not mention 
any disorder of the back or legs.  The report of a medical 
examination conducted by the VA in July 1954 is also negative 
for references to a back disorder or a disorder affecting the 
legs.  

The earliest post service medical record containing any 
reference to a back or leg disorder is a VA hospital summary 
dated in September 1988.  The record shows that while being 
treated for coronary artery disease, it was noted that the 
veteran had a past history of back trouble.  There was no 
indication in the record that the back trouble was related to 
service.  

The veteran filed his current disability compensation claim 
in August 1998   On a statement in support of claim he 
reported that his feet and legs sting and sleep about half of 
the time.  He also reported having gout in his left foot and 
back trouble.  

In August 1998, the RO wrote to the veteran and requested 
that he submit evidence to show that the gout of the left 
foot or the lower back problems were incurred in or 
aggravated by service.  They requested that he provide the 
dates and locations where medical treatment was received.  He 
was also advised that he could submit statements from persons 
who had personal knowledge of any disability that he had 
while on active duty.  He was further notified that other 
evidence which would be useful included records and 
statements from service medical personnel, employment 
physical examinations, medical evidence from hospitals, 
clinics, and private physicians, especially soon after 
service, pharmacy prescription records, and insurance 
examination reports.  In September 1998, the veteran 
responded by submitting a statement in support of claim in 
which he reported that he had given all that he had.  He said 
that regarding his back, he fell in a shell hole when he was 
shot.  He said that he could not remember any doctor or 
anyone else.  

The report of an examination conducted by the VA in April 
1998 shows that the veteran reported a history of suffering a 
gunshot wound to the right chest in 1952.  The bullet entered 
the right side of the thorax just above the right nipple, and 
exited just below the right scapula.  The veteran alleged 
that this resulted in a disorder of the right shoulder, right 
arm, chest, and low back.  Following examination, the 
impression was gunshot wound to the right thorax in 1952 with 
no evidence of any neurological disorder secondary to this.  
The examiner stated that he was unaware of any 
pathophysiological mechanism by which a through and through 
thoracic injury could result in shoulder pain, arm pain or 
back pain.  Similarly, another VA examiner reported in April 
1998 that in his opinion the patient's injury was confined to 
the thoracic cage and underlying contents along the tract of 
the missile, and he was unable to find any peripheral effect 
away from the thoracic cage and its contents.  

A VA medical record dated in October 1998 shows that the 
veteran reported having lower extremity numbness.  The record 
does not contain any indication that the lower extremity 
numbness was related to service.  A VA record dated in July 
1999 shows that the veteran reported having weakness from his 
knees down.  The examiner stated that he suspected that the 
veteran's lower extremity numbness was really due to DJD of 
the knees.  A VA record dated in January 2000 shows that the 
veteran had a history of progressive weakness in the lower 
extremities that started around 11 months earlier.  He had 
been diagnosed with chronic diffuse axonopathic sensorimotor 
peripheral neuropathy.  

The veteran was afforded a spine examination by the VA in 
March 2002.  The report shows that the reason for the 
examination was a Board remand regarding issues of 
degenerative disc disease of the lumbar spine and peripheral 
neuropathy.  The examiner reported that he reviewed the 
veteran's two volume file.  He noted that the veteran's 
medical records revealed that he experienced a penetrating 
missile wound to the right chest resulting in a pneumo-
hemothorax on October 13, 1951.  He was hospitalized and 
returned to service in December 1951 with a waiver of lifting 
due to the chest injury.  There were no entries by medical 
personnel referable to a back injury, a back complaint or 
treatment of a back condition.  The examiner further noted 
that the veteran had a VA examination in July 1954 and that 
there was no mention of complaints relative to the low back.  
The veteran stated that after his tour of duty he worked as a 
truck driver.  He reportedly recalled falling because of his 
legs and feet collapsing and sustaining a back injury.  A 
date was not given for that event.  He left the work force in 
1988 due to disability.  The examiner noted that a computer 
record of the patient indicated that the first X-ray study of 
the veteran's back was done in July 1999.  This was followed 
by an MRI of the lumbar spine in September 1999 which 
revealed mild canal stenosis at L3-4 and also at L4-5, the 
narrowing being due to diffuse bulging discs and bilateral 
facet hypertrophy.  The examiner also noted that the veteran 
had EMG nerve conduction studies and a diagnosis of chronic 
diffuse axonopathic sensorimotor peripheral neuropathy of the 
lower extremities resulted.  The veteran also had diagnoses 
of osteoarthritis, myalgia, and low back pain.  The veteran 
stated that he had low back pain since around 1950; however, 
he was uncertain about the date of onset.  He reported being 
seen in 1970 for his back and being off work for 
approximately one month.  Following physical examination and 
X-ray studies, the diagnoses on the VA examination were (1) 
degenerative discopathy L3-L4, L4-L5, and L5-L1, degenerative 
joint disease facets L4-L5 and L5-S1; (2) degenerative 
arthritis of vertebral bodies [involving] (a) degenerative 
spurring large T12-L1 and lower thoracic vertebra and (b) 
canal stenosis L3-L4 and L4-L5; and (3) chronic diffuse 
axonopathic sensorimotor, peripheral neuropathy of the lower 
extremity.  

The VA examiner stated that in his opinion, the etiology of 
the back disorder did not relate to one single episode of 
trauma, but represented a collection of trauma that had 
occurred over a period of time.  The findings were of 
degenerative nature and could not be attributed to a single 
incident.  He specified that in his opinion it is not likely 
that the diagnosis of degenerative disc disease of the lumbar 
spine and the above findings can be logically related to the 
veteran's service.  He also stated that it was not likely 
that the peripheral neuropathy was related to service.

The foregoing VA opinion was based on a thorough examination 
of the veteran as well as review of his claims file including 
his service treatment records.  There is no medical opinion 
of record which supports the veteran's contentions.    

The Board notes that the relevant combat veteran statute, 38 
U.S.C.A. § 1154(b), specifically allows combat veterans, in 
certain circumstances, to use lay evidence to establish 
service connection of a disease or injury. See, Jensen v. 
Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 1994).  While section 
1154(b) relaxes the evidentiary burden for a combat veteran, 
it is important to note to what section 1154(b) pertains.  
"Section 1154(b) deals with the question whether a particular 
disease or injury was incurred or aggravated in service -- 
that is, what happened then -- not the questions of either 
current disability or nexus to service, as to both of which 
competent medical evidence is generally required." Caluza v. 
Brown, 7 Vet. App. 498, 507 (1995).  The Court succinctly 
stated this holding: "Section 1154(b) necessarily focuses 
upon past combat service and, for this reason, it does not 
constitute a substitute for evidence of current disability, 
causal nexus between a combat service injury or disease and a 
current disability, or the continuation of symptoms 
subsequent to service."  In other words, the statute 
regarding the testimony of combat veterans pertains to 
establishing the occurrence of an event during service.  The 
statutory presumption does not eliminate the general need for 
competent evidence of a relationship between an injury in 
service and a current disability.

Therefore, the Board finds that although the veteran may have 
sustained an injury to his back and legs in service, the 
preponderance of the evidence shows that chronic back and leg 
disorders were not present during service, and arthritis of 
the back or legs was not manifest within a year after the 
veteran's separation from service (so as to permit 
application of chronic disorder presumptions afforded for 
arthritis).  In addition, it has not been shown that a 
chronic back or leg disorder developed after service as a 
result of any incident in service.  The Board notes that lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Accordingly, 
the Board concludes that a low back disorder, to include 
degenerative disc disease of the lumbar spine, and a 
bilateral leg disorder, to include peripheral neuropathy, 
were not incurred in or aggravated by service, and may not be 
presumed to have been incurred in service.

ORDER

Entitlement to service connection for a low back disorder, to 
include degenerative disc disease of the lumbar spine is 
denied.

Entitlement to service connection for a bilateral leg 
disorder, to include peripheral neuropathy, is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

